J-S68021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KRISTA MADER                               :
                                               :
                       Appellant               :   No. 248 WDA 2018

          Appeal from the Judgment of Sentence November 16, 2017
     In the Court of Common Pleas of Cambria County Criminal Division at
                       No(s): CP-11-CR-0000909-2016


BEFORE:      SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                        FILED FEBRUARY 25, 2019

       Appellant, Krista Mader, appeals from the Judgment of Sentence 1

entered in the Cambria County Court of Common Pleas after a jury convicted

her of eleven counts of Delivery of a Controlled Substance, one count of

Possession with Intent to Deliver (“PWID”), and related offenses after hearing

evidence that Appellant was a co-conspirator in a large heroin distribution

operation.     After careful review, we find that Appellant has waived her

challenge to the discretionary aspects of sentencing and, thus, affirm.

       A detailed recitation of the factual and procedural history is unnecessary

to our disposition. Briefly, on September 22, 2017, a jury convicted Appellant
____________________________________________


1 Appellant purports to appeal from the January 11, 2018 Order granting in
part and denying in part her Post-Sentence Motion to Modify Sentence. We
have corrected the caption to reflect that Appellant's appeal properly lies from
the judgment of sentence entered on November 16, 2017.                       See
Commonwealth v. Dreves, 839 A.2d 1122, 1125 n. 1 (Pa. Super. 2003) (en
banc) (explaining appeal properly lies from judgment of sentence).
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68021-18



of the aforementioned offenses.           On November 16, 2017, the trial court

sentenced Appellant to an aggregate sentence of eighteen to forty years’

incarceration.     Appellant filed a timely Post-Sentence Motion to Modify

Sentence, which the trial court granted in part. On January 11, 2018, the trial

court reduced Appellant’s sentence for PWID and sentenced Appellant within

the sentencing guidelines to a new aggregate sentence of fourteen to forty

years’ incarceration.

       Appellant filed a timely Notice of Appeal. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.2

       Appellant raises the following issue on appeal: “Whether [Appellant]’s

sentence was incorrect based upon the alleged amounts in grams of drugs

delivered?” Appellant’s Brief at 4. Appellant avers that the trial court based

the offense gravity score, and resulting guideline sentences, on speculative

evidence that Appellant delivered over 1000 grams of heroin when

the evidence proved that Appellant delivered less than 100 grams of heroin.

Id. at 7-8.

       Any allegation that the court misapplied the sentencing guidelines by

using an improper calculation of the offense gravity score constitutes a

challenge to the discretionary aspects of sentencing.       Commonwealth v.

Sunealitis, 153 A.3d 414, 421 (Pa. Super. 2016).              Challenges to the
____________________________________________


2  The trial court ordered Appellant to file a Pa.R.A.P. 1925(b) Statement of
Errors Complained of on Appeal and, in its 1925(b) Opinion, states that it
received Appellant’s 1925(b) Statement. However, Appellant’s 1925(b)
Statement does not appear in the certified record.

                                           -2-
J-S68021-18



discretionary aspects of sentencing do not entitle an appellant to an appeal as

of right. Commonwealth v. Sierra, 752 A.2d 910, 912 (Pa. Super. 2000).

Rather, an appellant challenging the sentencing court’s discretion must invoke

this Court’s jurisdiction by: (1) filing a timely notice of appeal; (2) properly

preserving the issue at sentencing or in a motion to reconsider and modify the

sentence; (3) complying with Pa.R.A.P. 2119(f), which requires a separate

section of the brief setting forth “a concise statement of the reasons relied

upon for allowance of appeal with respect to the discretionary aspects of a

sentence[;]” and (4) presenting a substantial question that the sentence

appealed    from   is   not   appropriate   under    the   Sentencing     Code.

Commonwealth v. Leatherby, 116 A.3d 73, 83 (Pa. Super. 2015) (citation

omitted).

      Appellant failed to include a Rule 2119(f) Statement in her Brief and the

Commonwealth objected to its omission.       Commonwealth’s Brief at 10-12.

Appellant has, thus, waived her challenge to the discretionary aspects of her

sentence. Pa.R.A.P. 2119(f); Commonwealth v. Sanchez, 848 A.2d 977,

986 (Pa. Super. 2004). See also Commonwealth v. Kiesel, 854 A.2d 530,

533 (Pa. Super. 2004) (holding that this Court is precluded from reviewing

the merits of the claim when the Commonwealth objects to the omission of a

Pa.R.A.P. 2119(f) Statement). Accordingly, we affirm.

      Judgment of Sentence affirmed.




                                     -3-
J-S68021-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/25/2019




                          -4-